MARGARET Meads, Judge, dissenting. I believe that the law-enforcement officer in this case had reasonable suspicion to stop and detain appellant, as well as reasonable suspicion to frisk him. I would affirm. Officer Motsinger was dispatched to Tyson Park on May 24, 1999, after a woman used her cellular phone to notify police that a man had been following her for about three weeks and that she believed he was stalking her. She identified herself, described both her car and the man’s truck, and provided the truck’s license number. Upon arriving at the park, Officer Motsinger observed appellant’s truck parked seventy feet from the woman’s car; he parked behind the truck and noticed that appellant repeatedly turned around and looked at him through the truck’s rear window. The officer then got out of his vehicle and approached appellant’s truck. Appellant contends he was detained in violation of Ark. R. Crim. P. 3.1, because the officer lacked “reasonable suspicion that he had committed a crime of violence.” I disagree. Rule 3.1 permits a law enforcement officer to “stop and detain any person who he reasonably suspects is committing, has committed, or is about to commit (1) a felony, or (2) a misdemeanor involving danger of forcible injury to persons ... if such action is reasonably necessary either to obtain or verify the identification of the person or to determine the lawfulness of his conduct.” Rule 2.1 of the Arkansas Rules of Criminal Procedure defines a reasonable suspicion as: [A] suspicion based on facts or circumstances which of themselves do not give rise to the probable cause requisite to justify a lawful arrest, but which give rise to more than a bare suspicion; that is, a suspicion that is reasonable as opposed to an imaginary or purely conjectural suspicion. With the facts before him, I believe that Officer Motsinger, at the time he approached appellant, reasonably suspected that appellant was stalking the complainant. His knowledge, at the time of his approach, was that a woman lodged a complaint that appellant was following her; she felt she was being stalked; she was afraid; she reported her location and her vehicle’s license number; she described appellant’s vehicle, its license number and present location; and both vehicles were indeed in the park, a short distance from each other. This, in my view, is enough to satisfy the requirement of reasonable suspicion. It was not necessary, at that point in time, that the officer have probable cause to arrest appellant for stalking, which is a felony. Ark. Code. Ann. § 5-71-229 (Repl. 1997). All that was required was the officer’s reasonable suspicion, and the woman’s call provided the foundation for that. An officer’s reasonable suspicion may be based on reports made by people who witness criminal activity, particularly when they identify themselves and the officer’s own observations corroborate at least some of the information provided by the person. See, e.g., Frette v. City of Spr-ingdale, 331 Ark. 103, 121, 959 S.W.2d 734, 743 (1998). Moreover, the test for reasonable cause depends upon the collective information of police officers, and not solely on the knowledge of the officer stopping the vehicle. Willett v. State, 298 Ark. 588, 592, 769 S.W.2d 744, 746 (1989); Roark v. State, 46 Ark. App. 49, 53-54, 876 S.W.2d 596, 598 (1994). I also believe the officer’s pat-down search of appellant was justified. As soon as Officer Motsinger got out of his vehicle and began to approach appellant’s truck, appellant got out of his truck and began walking toward Motsinger, who ordered him back into the truck. As appellant returned to his truck, he began fumbling with something in the seat while looking back at the officer. Uncertain as to appellant’s movements, Officer Motsinger drew his weapon and ordered appellant to step back into the truck, which he did. Appellant then started to reach behind the truck seat, and Officer Motsinger instructed appellant to place his hands on the steering wheel. Officer Motsinger described appellant as “very, very nervous” and “jittery.” Once back-up arrived, Officer Mot-singer ordered appellant out of his vehicle, conducted a pat-down search, and discovered the plastic baggie containing methamphetamine. Appellant contends the pat-down search was illegal because it was conducted without reasonable suspicion that he was armed, and thus was in violation of Ark. R. Crim. P. 3.4. This rule provides: If a law enforcement officer who has detained a person under Rule 3.1 reasonably suspects that the person is armed and presently dangerous to the officer or others, the officer or someone designated by him may search the outer clothing of such person and the immediate surroundings for, and seize, any weapon or other dangerous thing which may be used against the officer or others. In no event shall this search be more extensive than is reasonable necessary to ensure the safety of the officer or others. An officer need not be absolutely certain that an individual is armed before conducting a frisk; however, he must have a reasonable belief that his safety or the safety of others is at stake. Pettigrew v. State, 64 Ark. App. 339, 984 S.W.2d 72 (1998) (citing Terry v. Ohio, 392 U.S. 1 (1968)). The essential question is whether a reasonably prudent person in the officer’s position would be warranted in believing that the safety of the officer or others was in danger; the officer’s reasonable belief that the suspect is dangerous must be based on “specific and articulable facts.” Id. A suspect’s demeanor, manner, and furtive movements may be considered when determining whether the officer’s suspicion was reasonable. See, e.g. Muhammad v. State, 64 Ark. App. 352, 356, 984 S.W.2d 822, 824 (1998), aff’d 337 Ark. 291, 988 S.W.2d 17 (1999). Officer Motsinger testified that appellant was very, very nervous and jittery, that he kept turning around and watching him, that he fumbled around with something in the truck seat after being ordered back inside the truck, and that he reached behind the seat. I believe appellant’s demeanor, manner, and furtive movements, as described by Officer Motsinger, are sufficient to warrant the officer’s concern for his safety, and that a reasonably prudent person in the officer’s position would have had the same concern. Thus, there was reasonable suspicion that appellant was armed, and the pat-down search of his person was not unlawful. On review of a trial court’s motion to suppress, we make an independent examination based on the totality of the circumstances and reverse only if the trial court’s ruling was clearly against the preponderance of the evidence, and we review the evidence in the light most favorable to the State. Muhammad v. State, 337 Ark. 291, 988 S.W.2d 17 (1999). Applying this standard of review, I would affirm.